Citation Nr: 1028163	
Decision Date: 07/28/10    Archive Date: 08/10/10

DOCKET NO.  09-37 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an initial compensable rating for tinea pedis 
with superficial avulsion of the dermal skin of the left foot web 
space between toes 4 and 5.

2.  Entitlement to an initial compensable rating for missing 
teeth numbers 8, 9, and 10. 

3.  Entitlement to an initial compensable rating for residuals of 
right ankle fracture.

4.  Entitlement to compensation based on multiple, noncompensable 
service-connected disabilities. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. McDonald, Associate Counsel


INTRODUCTION

The Veteran had qualifying active duty service in the United 
States Navy from April 1978 to July 1987.  A subsequent period of 
active duty service ending in an "other than honorable" discharge 
is not relevant to the present appeal.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2008 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan which granted entitlement to service connection and 
established the initial ratings from which the Veteran now seeks 
an increase.  

The Veteran appeared before the undersigned Veterans Law Judge in 
a Travel Board hearing in Detroit, Michigan in May 2010 to 
present testimony on the issues on appeal.  The hearing 
transcript has been associated with the claims file.

The Board notes that the September 2009 substantive appeal 
submitted by the Veteran via a VA Form 9 did not mention, nor 
perfect the appeal with regard to his claim for an increased 
rating for service-connected missing teeth.  However, a timely 
substantive appeal is not a jurisdictional predicate to Board 
adjudication, particularly as in this case, the issue in question 
has been certified for Board review by the RO.  See Percy v. 
Shinseki, 23 Vet. App. 37 (2009); VA Form 8, January 2010.  In 
addition, a statement by the Veteran's representative in January 
2010 also did not address the dental claim.  However, as the 
undersigned took testimony from the Veteran in a May 2010 Travel 
Board hearing on the dental issue, and the Veteran's 
representative had the opportunity to present argument on the 
Veteran's behalf at that hearing, the Board finds that due 
process has been afforded the Veteran for purposes of 
representation and no prejudice can flow to the Veteran from 
proceeding with adjudication of the dental claim at this time. 

In addition, the Board notes that after the last adjudication by 
the RO for the issues presently on appeal in the September 2009 
statement of the case, additional evidence in the form of VA 
treatment records and a private physician's disability statement 
have been associated with the claims file.  This evidence has not 
been considered by the RO, the agency of original jurisdiction.  
However, it relates primarily to a separately service-connected 
foot condition that is not presently on appeal, and although 
these statements have not been accompanied by a waiver, they are 
essentially duplicative of argument the RO has already had the 
opportunity to consider.  Thus, the Board finds that the 
solicitation of a waiver and/or remand for initial consideration 
by the RO of this evidence is not required under 38 C.F.R. 
§ 20.1304(c) (2009).

The issues of an increased rating for residuals of right ankle 
fracture, and for a rating based upon multiple noncompensable 
disabilities are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's service-connected tinea pedis was not apparent 
upon most recent examination, has not covered five percent or 
more of the Veteran's entire body at any time during the 
appellate period, and continues to be treated with no more than 
regularly applied topical antifungal medications.  

2.  The Veteran's three service-connected missing teeth numbers 
8, 9, and 10 are replaced with a removable partial denture, found 
to be a suitable prosthesis, without loss of masticatory surface.
CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for tinea 
pedis with superficial avulsion of skin between toes 4 and 5 are 
not met at any time during the appellate period.  38 U.S.C.A. §§ 
1155, 5103, 5103A (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 
4.1-4.14, 4.21, 4.118 Diagnostic Code 7813 (2009).

2.  The criteria for an initial compensable rating for missing 
teeth numbers 8, 9, and 10 are not met at any time during the 
appellate period.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.21, 4.150 Diagnostic 
Code 9913 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify & Assist

VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156, 
3.159, 3.326 (2009).  

Due to the nature of this claims presently on appeal, as they are 
specifically an appeal of the initial ratings assigned in 
conjunction with the grants of service connection, adequate 
notice was not delivered prior to the initial assignment of the 
rating.  However, once service connection is granted, the claim 
is substantiated and prior notice defects are rendered non-
prejudicial.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  Thus, 
VA's duty to notify with respect to these claims has been 
satisfied.  Nonetheless, in January 2007, the AOJ further 
notified the Veteran of the process by which initial ratings are 
determined.  

VA also has a duty to assist the Veteran with respect to his 
claims for benefits in accordance with 38 U.S.C.A. § 5103A (West 
2002) and 38 C.F.R. § 3.159(c) (2009).  In this case, service 
treatment records have been associated with the claims file.  All 
identified and available post-service treatment records have been 
secured.  The Veteran was medically evaluated in conjunction with 
his claims and the Board finds that the examinations provided to 
the Veteran are adequate for rating purposes as they include 
objective evidence reflecting the level of disability experienced 
by the Veteran and sufficiently address the rating criteria.  The 
duty to assist has been fulfilled.

Disability Evaluations

The Veteran seeks a higher evaluation for his service-connected 
tinea pedis of the left foot, and service-connected missing teeth 
numbers 8, 9, and 10, which are both currently rated as 
noncompensably (zero percent) disabling.  Disability evaluations 
are determined by application of VA's Schedule for Rating 
Disabilities, which is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A § 1155 (West 2002); 38 C.F.R. Part 4 
(2009).  When a question arises as to which of two ratings 
applies under a particular diagnostic code (DC), the higher 
evaluation is assigned if the disability more nearly approximates 
the criteria for the higher rating; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved in 
favor of the Veteran.  38 C.F.R. § 4.3. 

When rating the Veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In appeals concerning the 
assignment of an initial rating, higher evaluations for separate 
periods based on the facts found during the appeal period are 
available.  See Fenderson v. West, 12 Vet. App. 119 (1999).  
However, in the present case, the symptoms of the Veteran's 
service-connected disabilities currently on appeal have remained 
relatively constant throughout the appellate period.  Thus, 
staged ratings are not necessary in this case.  Each disability 
will now be addressed in turn.

Tinea pedis

Service connection was established for tinea pedis with 
superficial avulsion of the dermal skin of the left foot web 
space at toes 4 and 5 by rating decision dated in August 2008.  
This disability was initially evaluated as noncompensably 
disabling under DC 7813 which pertains to dermatophytosis or 
ringworm affecting various body parts, to include ringworm of the 
feet, commonly known as athlete's foot and medically referred to 
as tinea pedis.  See, e.g., VA examination, May 2008 (identifying 
tinea pedis as athlete's foot, a fungal infection).  In the 
absence of disfigurement of the head, face, or neck, a rater is 
instructed to evaluate tinea pedis under the appropriate 
diagnostic code for scars or dermatitis, depending upon the 
predominant disability.  38 C.F.R. § 4.118, DC 7813 (2009).  In 
the present case, the Board finds that the disability presented 
by the Veteran's previously diagnosed tinea pedis more nearly 
approximates dermatitis, rather than scarring of the skin.  In 
particular, the Veteran's tinea pedis is not medically shown to 
represent a permanent skin condition, as a scar would.  Instead, 
upon most recent VA examination of the feet in July 2009, there 
is no current evidence of tinea pedis on this Veteran's left 
foot.  As the Veteran's condition is shown to be intermittent at 
worst, the Board finds this to be more consistent with dermatitis 
and will therefore consider the diagnostic criteria under DC 7806 
for dermatitis as the basis of the rating herein.  

It is important to note that VA revised certain regulations 
pertaining to the evaluation of skin disabilities during the 
pendency of this appeal.  See 73 Fed. Reg. 54708 (September 23, 
2008) (identifying regulatory changes effective as of October 23, 
2008).  However, the diagnostic criteria pertinent to dermatitis 
under DC 7806, and those pertinent to dermatophytosis including 
tinea pedis under DC 7813, did not change at that time and have 
remained consistent throughout the duration of this appeal.

Under the appropriate rating criteria, DC 7806 states that 
dermatitis or eczema that involves less than 5 percent of the 
entire body or less than 5 percent of exposed areas affected, 
and; no more than topical therapy is required during the past 12-
month period, is rated noncompensably (0 percent) disabling.  
Dermatitis or eczema that involves at least 5 percent, but less 
than 20 percent, of the entire body, or at least 5 percent, but 
less than 20 percent, of exposed areas affected, or; intermittent 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs required for a total duration of less 
than six weeks during the past 12-month period, is rated 10 
percent disabling.  Dermatitis or eczema that involves 20 to 40 
percent of the entire body or 20 to 40 percent of exposed areas 
affected, or; systemic therapy such as corticosteroids or other 
immunosuppressive drugs required for a total duration of six 
weeks or more, but not constantly, during the past 12-month 
period, is rated 30 percent disabling.  Dermatitis or eczema that 
involves more than 40 percent of the entire body or more than 40 
percent of exposed areas affected, or; constant or near-constant 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs required during the past 12-month period, 
is rated 60 percent disabling.  38 C.F.R. 
§ 4.118, DC 7806.

In the present case, there is no evidence that treatment other 
than topical ointments have been required in treatment of the 
Veteran's tinea pedis at any time.  The Veteran describes use of 
antifungal powders and creams, varying from daily to a few times 
per week.  See Board hearing transcript, May 2010; VA 
examination, May 2008.  At no time is there any evidence of 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs used to treat this Veteran's athlete's 
foot.  

Moreover, the service-connected tinea pedis is diagnosed as 
primarily occurring between the fourth and fifth toes of the left 
foot.  Although a medical examiner has not provided a specific 
approximation of the percent of body space affected, specifically 
because the condition was not found to be present at the time 
this question was asked, the Board nonetheless finds that medical 
training or knowledge is not required to conclude that athlete's 
foot present primarily between two toes of the left foot does not 
affect 5 percent or more of the Veteran's total body.  In 
addition, the feet are not a commonly exposed area of the body.  
Therefore, as less than 5 percent of the total body is affected 
and no more than topical therapy is required for treatment of the 
Veteran's intermittent tinea pedis, the Board finds that the 
symptoms of his service-connected disability warrant a zero 
percent rating, and no higher.  38 C.F.R. § 4.118, DCs 7806 & 
7813.

To this end, the Board finds it important to acknowledge that the 
Veteran is also shown to have a painful corn, or heloma molle, 
between the fourth and fifth toes of the left foot, including a 
small 3 millimeter area of roughened skin between these toes.  
The heloma molle was caused at least in part due to mild rotation 
of the fifth toe, which was surgically corrected in February 
2009.  However, the Board has not considered these matters 
herein, as service connection is separately in effect for them 
including a temporary total evaluation for a period of 
convalescence after podiatric surgery, and those matters are 
currently not on appeal.  See Rating decision, September 2009.  

Missing Teeth

Service connection was established for missing teeth numbers 8, 
9, and 10 by rating decision dated in August 2008.  The Board 
acknowledges the Veteran's assertion during his hearing testimony 
that he, in fact, actually has four missing teeth; however, only 
those numbered 8, 9, and 10 have been found to be service-
connected at this time.  See Board hearing transcript, May 2010; 
Rating decision, August 2008.  Should the Veteran elect to seek 
service connection for the fourth missing tooth, he is free to do 
so but until such time, the alleged fourth missing tooth may not 
be considered in the current evaluation.  

The Veteran's service-connected missing teeth are rated under 
diagnostic code 9913 which pertains to loss of teeth due to loss 
of substance of the body of the maxilla or mandible without loss 
of continuity.  Where the lost masticatory surface cannot be 
restored, the following disability ratings are applicable:  40 
percent for the loss of all teeth, 30 percent for the loss of all 
upper teeth or all lower teeth, 20 percent for the loss of all 
upper and lower posterior or anterior teeth, 10 percent for the 
loss of all upper anterior or lower anterior teeth, and 10 
percent for the loss of all upper and lower teeth on one side.  
Where the loss of masticatory surface can be restored by suitable 
prosthesis, a zero percent evaluation is warranted.  38 C.F.R. § 
4.150 (2009).  

Hence, the level of disability rating to be assigned under 
Diagnostic Code 9913 is dependent on the extent of loss and 
whether such tooth loss can be restored by suitable prosthesis.  
In the present case, the Veteran was dentally examined by VA in 
May 2008.  It was noted that his loss of teeth did not result in 
difficulty in chewing, opening the mouth, or talking.  The 
examiner stated that teeth numbers 8, 9, and 10 had been replaced 
with a removable partial denture by a private dentist after 
discharge from the military.  Thus, the medical evidence of 
record establishes that a prosthesis is able to restore the 
masticatory surface of the service-connected missing teeth, and 
has done so.  VA dental examination, May 2008.  Under these 
circumstances, a compensable evaluation is not warranted for the 
traumatic loss of these teeth.   
 
The Board has also considered whether other Diagnostic Codes are 
applicable here, but as there is no nonunion or loss of the 
maxilla or mandible shown and no other relevant dental diagnosis, 
the Board finds no legal or factual basis to award a compensable 
rating for the Veteran's service-connected missing teeth numbers 
8, 9, and 10 at any time during the appellate period.  38 C.F.R. 
§ 4.150.  

The Board has considered the applicability of the benefit of the 
doubt doctrine with regard to both issues presently decided.  38 
U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  However, the preponderance of the evidence is against 
the Veteran's claims of entitlement to an increased rating for 
his service-connected tinea pedis and missing teeth.  As such, 
that doctrine is not applicable in the instant appeal and his 
claims must be denied.  


ORDER

An initial compensable rating for tinea pedis, with superficial 
avulsion of the dermal skin of the left foot web space between 
toes 4 and 5, is denied.

An initial compensable rating for missing teeth numbers 8, 9, and 
10 is denied. 


REMAND

A review of the record reveals that additional evidentiary 
development is required before the issues of entitlement to an 
increased rating for residuals of right ankle fracture and a 10 
percent rating for multiple noncompensable disabilities are ready 
for Board adjudication.  See 38 C.F.R. § 19.9 (2009).  Although 
the Board sincerely regrets the delay, it is necessary to ensure 
that there is a complete record upon which to decide the 
Veteran's claims so that he is afforded every possible 
consideration.

In particular, during hearing testimony before the undersigned in 
May 2010 the Veteran stated that he has been prescribed shoe 
inserts by the Battle Creek VA Medical Center (VAMC) in or around 
2008 in treatment of his right ankle condition.  Records from 
Battle Creek have been associated with the claims file, but not 
from the period of time in question.  VA must make as many 
requests as necessary to obtain relevant records when such are 
held by a Federal department or agency, ending efforts to obtain 
such records only when it is determined that they do not exist or 
further efforts to obtain them would be futile.  38 C.F.R. 
§ 3.159(c)(2) (2009).  The VA treatment records identified by the 
Veteran must be sought. 

In addition, the Veteran's accredited service representative 
argues on the Veteran's behalf that the reported issuance of shoe 
inserts represents deterioration in the Veteran's condition since 
the time of the last ankle examination in May 2008.  Without 
documentation of the actual date of the shoe insert issuance, 
reported to be in or around 2008, the Board cannot determine 
whether this was before, after, or contemporaneous with the prior 
examination of the right ankle.  Nonetheless, as VA's duty to 
assist includes the conduct of a thorough and comprehensive 
medical examination, the Board finds that the Veteran must be 
afforded a contemporaneous examination to determine the current 
severity of his service-connected right ankle disability as he 
argues that his ankle disability has worsened since the last 
examination for rating purposes.  See, e.g., Robinette v. Brown, 
8 Vet. App. 69 (1995); Weggenmann v. Brown, 5 Vet. App. 281 
(1993).  The Veteran should be afforded a new examination of the 
right ankle.  

Furthermore, as the prior examination identified surgical 
scarring of the right ankle, related to the initial fracture 
injury during service, the new examiner should also describe the 
current status of any identified scars.  The RO/AMC should 
include consideration of surgical scarring in subsequent 
adjudication of an increased rating for the Veteran's service-
connected right ankle injury.  See Schafrath v. Derwinski, 1 Vet. 
App. 589, 593 (1991) (finding VA must consider application of all 
applicable rating provisions, regardless of whether or not they 
have been expressly raised by the appellant).  

Finally, the Board finds that the issue of entitlement to a 10 
percent rating for multiple noncompensable ratings pursuant to 
38 C.F.R. § 3.324 is inextricably intertwined with the issue of 
an increased rating for the Veteran's right ankle disability, and 
as such, must be remanded as well.  See Harris v. Derwinski, 1 
Vet. App. 180, 183 (1991) (holding that two issues are 
"inextricably intertwined" when they are so closely tied together 
that a final decision cannot be rendered unless both issues have 
been considered).  In particular, consideration of benefits under 
38 C.F.R. § 3.324 is predicated on the existence of solely 
noncompensable service-connected disabilities.  Butts v. Brown, 5 
Vet. App. 532 (1993).  Thus, the determination as to evaluation 
under § 3.324 would be affected should a compensable rating be 
established for the disability currently subject to remand.  
These matters are inextricably intertwined and therefore must be 
remanded together.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims 
file all outstanding VA medical records 
for this Veteran, specifically to include 
any treatment records from the Battle 
Creek VAMC since December 2006.

2.  Schedule the Veteran for a VA 
examination to determine the nature and 
current severity of his service-connected 
residuals of right ankle fracture, to 
include previously identified surgical 
scarring of the right ankle.  The Veteran's 
claims file and a copy of this remand 
should be made available to the examiner 
for review.  All necessary studies and 
tests must be conducted. 

3.  Thereafter, readjudicate the issues on 
appeal, to include consideration of 
scarring in the evaluation of the Veteran's 
right ankle disability as appropriate.  If 
the determinations remain unfavorable to 
the Veteran, he and his representative must 
be furnished a supplemental statement of 
the case which addresses all evidence 
associated with the claims file since the 
last statement of the case.  The Veteran 
and his representative should be afforded 
the applicable time period in which to 
respond.

The case should then be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the outcome of this case.  The 
appellant need take no action until so informed.  The purpose of 
this REMAND is to ensure compliance with due process 
considerations.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be dispositive 
of the appeal.  Therefore, the Veteran is hereby placed on notice 
that pursuant to 38 C.F.R. § 3.655 (2009) failure to cooperate by 
attending a requested VA examination may result in an adverse 
determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 
(1991).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


